EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

The following is an agreement between James B. Riley (“Mr. Riley”) and Chiquita
Brands International, Inc. (the “Company”) regarding Mr. Riley’s cessation of
employment with the Company.

 

In consideration of the mutual promises contained in this Agreement, the Company
and Mr. Riley agree as follows:

 

1. Mr. Riley’s last day of employment with the Company will be August 31, 2004.
(the “Separation Date”).

 

2. The Company will pay Mr. Riley all salary due through his Separation Date and
will also pay him a lump sum payment of earned and accrued, banked and/or
carryover vacation pay due under the Company’s vacation policy, payable at the
rate of Mr. Riley’s current base salary, less appropriate tax withholdings and
deductions. At August 6, 2004, the amount of such vacation pay was $76,673 which
represents 52.5 days.

 

3. Separation Benefits. Provided Mr. Riley fulfills his obligations hereunder,
the Company will provide the following Separation benefits to Mr. Riley:

 

(a) Separation Pay. The Company will pay Mr. Riley a lump sum payment of
$700,000 (“Separation Pay”) which represents fifty-two (52) weeks (the
“Separation Payment Period”) of Mr. Riley’s current base salary, plus an amount
equal to his 2003 bonus target, less appropriate tax withholdings and
deductions. In addition, the Company will pay Mr. Riley an additional payment
equal to 25% of the base salary received by Mr. Riley from January 1, 2004
through the Separation Date. All payments will be made on the first payday of
the payroll processing cycle immediately following either Mr. Riley’s Separation
Date or the effective date of this Agreement after Mr. Riley’s acceptance of it,
whichever is later.

 

(b) Medical Benefits. Mr. Riley will retain any medical and/or dental coverage
in which he is enrolled through the last day of the month in which the
Separation Date occurs. Mr. Riley may extend the ChiquitaFlex medical and dental
benefits in which he is enrolled as of the Separation Date by electing coverage
under COBRA. The Company will pay the full premium for up to 24 months of COBRA
coverage. For the balance of the COBRA period, Mr. Riley will be responsible for
paying the full premium for COBRA coverage. All other benefits in which Mr.
Riley is enrolled or eligible as of the Separation Date will cease as of the
Separation Date except as noted in 3C.

 

(c) Life Insurance. The company will provide $700,000 of life insurance coverage
through a third party provider for up to two years.

 

(d) Outplacement Service. The Company will provide Mr. Riley with twelve (12)
months of Senior Executive outplacement service through Right Management
Consultants or Drake Beam and Morin. The outplacement service will be forfeited
by Mr. Riley if he does not initiate outplacement services within 6 months
following his Separation Date.



--------------------------------------------------------------------------------

(e) Stock Options. Mr. Riley currently has options to purchase 225,000 shares of
Company stock, 50% of which are vested. The Company will accelerate the vesting
of an additional 25%, or 56,250 shares, as of the Separation Date. Mr. Riley
will have 12 months after the Separation Date in which to exercise all vested
stock options.

 

(f) Long Term Incentive Plan. In view of Mr. Riley’s having been employed for
more than six months of 2004 and his strong and dedicated performance during
2004, the Company will vest as of the Separation date that portion of the 9,636
restricted shares granted under the Long Term Incentive Plan on February 20,
2004 equal to 9,636 multiplied by a fraction in which the numerator is the
number of months or partial months that Mr. Riley worked in 2004 and the
denominator is 12. Such shares will be delivered within thirty days of the
Separation date.

 

(g) Computer. Mr. Riley will be entitled to retain the Dell laptop computer as
his own personal property.

 

4. Indemnification. The Company shall indemnify and defend Mr. Riley from and
against all claims and causes of action which arose prior to the Separation Date
asserted against Mr. Riley by third parties by reason of his actions or
omissions as an Executive Officer of the Company to the extent permitted by law,
the Company’s Certificate of Incorporation or Bylaws. The Company affirms that
it will not cancel any coverage for Mr. Riley that exists under any director and
officer liability insurance policy maintained by the Company and will not
discriminate against Mr. Riley vis-à-vis other officers and former officers in
any purchase or renewal of any such policy or any purchase of an extended
reporting period under a policy that is not renewed..

 

5. Mr. Riley’s Post-Separation Obligations. In consideration of the payments and
benefits provided in Section 3 above, Mr. Riley will:

 

(a) transfer his responsibilities in an appropriate manner and take such actions
as are necessary to assure a smooth transition;

 

(b) not represent or bind the Company or enter into any agreement on behalf of
the Company at any time after the Separation Date;

 

(c) return to the Company on his Separation Date his Company credit card(s),
identification card and office keys;

 

(d) return to the Company not later than five (5) days after the Separation
Date, all other Company property and materials, including but not limited to all
files, books, documents, records and memoranda, and repay all outstanding cash
advances. Mr. Riley will also file a final expense report within a reasonable
period of time after the Separation Date, if he has any unreimbursed expenses;



--------------------------------------------------------------------------------

(e) not use or disclose, directly or indirectly, to anyone not connected with
the Company any confidential, commercial or financial information, or trade or
business secrets obtained during the term of employment, or make copies of any
memoranda, books, records, customer lists, price lists or other documents
(whether on computer or not) for use outside the Company, except as specifically
authorized in writing by an officer of the Company, or as may be required by
applicable law;

 

(f) fully cooperate and assist the Company with any litigation matters or agency
proceedings for which his testimony or cooperation is requested, provided that
he is compensated for any reasonable and necessary expenses incurred or actual
income lost as a result of his cooperation and assistance;

 

(g) sign all necessary resignations from the Boards of Directors and/or officer
positions of the Company and its subsidiaries;

 

(h) for a period extending until twelve (12) months after the Separation Date,
not directly or indirectly solicit or attempt to solicit any officer or
management-level employee to leave the employ of the Company;

 

(i) not directly or indirectly interfere with or disrupt any relationship,
contractual or otherwise, between the Company and its customers, suppliers,
distributors or other similar parties or contact any customer for the purpose of
influencing the directing or transferring of any business or patronage away from
the Company.

 

(j) not directly or indirectly engage or hold an interest in any company listed
in Exhibit A or any subsidiary or affiliate of such business (the “Competing
Businesses”), or directly or indirectly have any interest in, own, manage,
operate, control, be connected with as a stockholder (other than as a
stockholder of less than five percent (5%) ), joint venturer, officer, director,
partner, employee or consultant, or otherwise engage or invest or participate
in, any business conducted by a Competing Business, for a period of twenty-four
(24) months following the Separation Date.

 

6. Attorneys’ Fees. The Company will reimburse Mr. Riley for up to $7,500 of
legal fees incurred by him in the negotiation and preparation of this Agreement.

 

7. Remedies. Mr. Riley expressly acknowledges that the restrictive covenants set
forth in this Agreement, including, without limitation, the duration, the
business scope and the geographic scope of such covenants, are necessary in
order to protect and maintain the proprietary interests and other legitimate
business interests of the Company. Mr. Riley further acknowledges that the
remedy at law for any breach or threatened breach of this Agreement will be
inadequate and, accordingly, that the Company shall, in addition to all other
available remedies (including, without limitation, seeking such damages as it
can show it has sustained by reason of such breach), be entitled to injunctive
or any other appropriate form of equitable relief.

 

8. Confidentiality. Mr. Riley understands that the Company intends to file this
Agreement as an exhibit to a periodic filing with the Securities and Exchange
Commission and to disclose it in its annual meeting proxy statement. Until such
filing or disclosure is made, Mr. Riley will hold in confidence, and will not
disclose to anyone,



--------------------------------------------------------------------------------

any of the terms of separation other than immediate family members and advisors,
except as required by law. Mr. Riley shall not make any public derogatory
remarks concerning the Company or any of its officers, directors, employees or
shareholders, and shall not initiate any contact with the press or any other
media.

 

9. General Release. In exchange for the payments and benefits identified in the
Agreement, which Mr. Riley acknowledges are in addition to anything of value to
which he is already entitled, Mr. Riley hereby releases, settles and forever
discharges the Company, its parent, subsidiaries, affiliates, successors and
assigns, together with their past and present directors, officers, employees,
agents, insurers, attorneys, and any other party associated with the Company, to
the fullest extent permitted by applicable law, from any and all claims, causes
of action, rights, demands, debts, liens, liabilities or damages of whatever
nature, whether known or unknown, suspected or unsuspected, which Mr. Riley ever
had or may now have against the Company or any of the foregoing. This includes,
without limitation, any claims, liens, demands, or liabilities arising out of or
in any way connected with Mr. Riley’s employment with the Company and the
termination of that employment, pursuant to any federal, state or local laws
regulating employment such as the Civil Rights Act of 1964, the Civil Rights of
1991, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Civil Rights Act known as 42 USC 1981, the Employee Retirement
Income Security Act of 1974 (“ERISA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), the Fair Labor Standards Act of 1938, as well as all
federal, state and local laws, except that this release shall not affect any
rights of Mr. Riley for benefits payable under any Social Security, Worker’s
Compensation or Unemployment laws or rights arising out of any breach of this
Agreement by the Company.

 

10. Waiver and Release Under ADEA and OWBPA. Mr. Riley further expressly and
specifically waives any and all rights or claims under the Age Discrimination in
Employment Act of 1967 and the Older Workers Benefit Protection Act
(collectively the “Act”). Mr. Riley acknowledges and agrees that this waiver of
any right or claim under the Act (the “Waiver”) is knowing and voluntary, and
specifically agrees as follows: (a) that this Agreement and this Waiver is
written in a manner which he understands; (b) that this Waiver specifically
relates to rights or claims under the Act; (c) that he does not waive any rights
or claims under the Act that may arise after the date of execution of this
Agreement; (d) that he waives rights or claims under the Act in exchange for
consideration in addition to anything of value to which he is already entitled;
and (e) that he is hereby advised in writing to consult with an attorney prior
to executing this Agreement.

 

11. It is understood and agreed that for purposes of this Agreement, the term
“Company” as used herein, shall include not only Chiquita Brands International,
Inc., but also all of its direct or indirect subsidiaries or affiliated
companies, and all officers, directors, and employees of any of the foregoing.

 

12. This Agreement shall bind the Mr. Riley’s heirs, executors, administrators,
personal representatives, spouse, dependents, successors and assigns.

 

13. This Agreement shall not be construed as an admission by the Company of any
wrongdoing or any violation of any federal, state or local law, regulation or
ordinance, and the Company specifically disclaims any wrongdoing whatsoever
against Mr. Riley on the part of itself, its employees, representatives or
agents.



--------------------------------------------------------------------------------

14. Neither this Agreement, nor any right or interest hereunder, shall be
assignable by Mr. Riley, his beneficiaries or legal representatives, without the
prior written consent of an officer of the Company.

 

15. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior agreements or understandings between the parties.
The terms of this Agreement may not be modified other than in a writing signed
by the parties.

 

16. This Agreement shall in all respects be interpreted, enforced and governed
by the laws of the State of Ohio. The parties agree that any action relating in
any manner to this Agreement or to Mr. Riley’s relationship with the Company
must be pursued in federal or state court located in Hamilton County, Ohio, and
the parties specifically consent and submit to the jurisdiction of the courts in
Hamilton County, Ohio.

 

17. If any provision of this Agreement is determined to be unenforceable by any
court, then such provision will be modified or omitted to the extent necessary
to make the remaining provisions of this Agreement enforceable.

 

18. Mr. Riley acknowledges that he understands that he has twenty-one (21) days
after receipt of this Agreement to decide whether to accept it and that he may
revoke any acceptance of this Agreement within (7) days of such acceptance. This
Agreement shall not become effective until the seven (7) day revocation period
has expired.

 

TAKE THIS AGREEMENT HOME, READ IT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Company hereby offers this Agreement to Mr. Riley on
this 10th day of August, 2004.

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:  

/s/ Barry Morris

--------------------------------------------------------------------------------

   

Barry Morris

Vice President

Human Resources



--------------------------------------------------------------------------------

ACCEPTANCE

 

I hereby agree to the terms of this Agreement and acknowledge my acceptance of
it this 20th day of August, 2004.

 

WITNESS:

 

/s/ Kimberly Krumpack

--------------------------------------------------------------------------------

 

/s/ James B. Riley

--------------------------------------------------------------------------------

    James B. Riley

/s/ Eva H. Anderson

--------------------------------------------------------------------------------

   